DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 11 has been amended.  Claims 1-10, and 17-22 are cancelled.  Claims 11-16 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Llewellyn Rhys Lawson filed on 07/13/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 11 obviates the rejection.  The rejection is hereby withdrawn.

Reasons for Allowance
	The present invention is drawn to a method of removing trimethylamine N-oxide (TMAO) from a hemodialysis dialysate, comprising: passing the hemodialysis dialysate comprising trimethylamine N-oxide through a crosslinked polymer derived from a monomer comprising a (C0-6alkyl)acrylic acid, di(C1-6alkyl)acrylic acid, or any combination thereof, and a crosslinker comprising a (C1-6alkylene glycol)-di(C1-6alkyl)acrylate, trimethylolpropane trimethacrylate, N,N’-methylenebisacrylamide, or any combination thereof, wherein the crosslinked polymer comprises specific binding sites for trimethylamine N-oxide and a trimethylamine N-oxide absorption capacity of at least 0.5 mg/g; and absorbing the trimethylamine N-oxide onto the crosslinked polymer to remove the trimethylamine N-oxide from the hemodialysis dialysate according to claim 11.  
The closest prior art is WO2018/211389 (“the `389 publication”).  The `389 publication teaches using polyacrylate molecularly imprinted polymers (MIP) for removal of urea from a dialysate. The `389 publication does not teach instantly claimed method of removing TMAO from a hemodialysis using TMAO specific bonding polyacrylate MIP. In addition, Applicant's specification discloses that the TMAO-imprinted polymers have much better TMAO absorption efficiency than non- TMAO-imprinted polymers.  Therefore, claims 11-16 are allowed. 

Conclusions
Claims 11-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731